ORDER

PER CURIAM.
Appellant Esther Karfeld appeals a directed verdict in favor of Respondents Barbara Glassman, Jake Glassman and Edward Kar-feld in an action to set aside a deed. Appellant complains the court erred in excluding certain evidence on hearsay grounds, and erroneously applied the law to the facts. We have reviewed the briefs and the record on appeal and find no error of law. An extended opinion would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).